Citation Nr: 1501563	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disability, to include depression or adjustment disorder with anxiety.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 2000 to August 2000.  Before and after his period of active duty, the appellant served in the National Guard, presumably in periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Hypertension did not have its onset during any period of service, and it was not caused by events in any period of service.  

2.  A psychiatric disability did not have its onset during any period of service, and it was not caused by events in any period of service.  

3.  A headache disability did not have its onset during any period of service, and it was not caused by events in any period of service.  

4.  A memory loss disability did not have its onset during any period of service, and it was not caused by events in any period of service.  


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for a psychiatric disability, to include an adjustment disorder with anxiety, have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The criteria for service connection for memory loss have not been met.
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Appellant in June 2010.

VA also has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, in addition to records from the Social Security Administration (SSA), and private treatment records. 

Next, the Board acknowledges that VA did not provide examinations with regard to the appellant's claims of entitlement to service connection for hypertension, depression, headaches, or memory loss.  Nevertheless, the Board concludes that VA has no duty to provide examinations for these claimed disabilities.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. §3.159(c) (4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no persuasive competent evidence indicating that the appellant's claimed disabilities may be associated with service aside from the appellant's assertion, which alone does not, under current case law, suffice to render a VA examination or opinion necessary.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, a remand for a medical opinion is not necessary to decide the claims.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

Specifically, the Board finds that the record does not provide an indication of an association between service and the appellant's claimed conditions.  Although the threshold for the third factor is a low one, there is a threshold.  There is no evidence of the type or similar to the type of evidence that the Veterans Court described in McLendon as examples of what satisfies the indication of an association factor.  Here, the only evidence of record relevant to the indication of association factor are the appellant's statements that the claimed conditions were exacerbated as a result of his time in the National Guard.  The Board finds that this does not rise to the threshold described in McLendon, and therefore concludes that VA has no duty to provide an examination regarding the appellant's claims for service connection for hypertension, psychiatric disability, headaches, and memory loss.

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a appellant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

INACDUTRA is duty (other than full-time duty) prescribed for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by the Secretary concerned under section 206 of title 37 or any other provision of law. 38 U.S.C.A. § 101 (23) (West 2014).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101 (22).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that he injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

Additionally, with regard to the appellant's periods of ACDUTRA and INACDUTRA, the Veterans Court has determined that "an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); see also 38 U.S.C. §§ 101(2), 101(24) 38 C.F.R. §§ 3.1(d), 3.6(a).  This limitation is also true for inactive duty for training.  Id.; Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The Veterans Court further concluded in Paulson that the presumption of soundness is not applicable to claimants serving on ACDUTRA (or by implication INACDUTRA).  Paulson, at 470.  See also Hines v. Principi, 18 Vet.App. 227, 239-40 (2004). See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010), Acciola v. Peake, 22 Vet.App. 320, 324 (2008) (presumption of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA even if claimant has previously earned appellant status).

To establish aggravation under 38 U.S.C. § 1153 an active duty for training claimant must establish both that (1) "there was an increase in disability as to a preexisting injury or disease" and (2) that such an increase "was beyond the natural progress of that injury or disease." Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010). See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010). 

The appellant filed his claims for service connection for hypertension, depression, headaches, and memory loss, in May 2010.  After reviewing the appellant's statements and the relevant documents of record, the Board concludes that service connection for hypertension, depression, headaches, and memory loss is not warranted, and the appeals as to these issues must be denied.  The Board provides analysis for each claim separately.  

Hypertension

Private treatment records from Parkland Health & Hospital System from March 2008 document the appellant receiving a diagnosis of hypertension.  Accordingly, the Board finds that the present disability requirement of service connection is met.  

However, there is no evidence that the appellant's hypertension had onset during or as a result of active service or ACDUTRA, or was aggravated therein.  The first reference to hypertension in the service treatment records is on an October 2007 Initial Medical Review for his Annual Medical Certificate in the National Guard to assess the appellant's fitness for duty it was noted that the appellant had uncontrolled hypertension. In a subsequent November 2007 Physical Profile, he was determined to be unfit for duty until his uncontrolled hypertension was under control.  There is no evidence of hypertension during his period of active service from June to August 2000. With regard to his periods of ACDUTRA and INACDUTRA, his hypertension was noted at his evaluation for continued entry into National Guard service and, given that the presumption of soundness does not apply to ACDUTRA and INACDUTRA, his hypertension pre-existed any period of service. Thus, to establish incurrence of hypertension in service the appellant would have to show that his hypertension was aggravated during ACDUTRA or INACDUTRA. 

In this regard, the Board notes the appellant's general assertion that his hypertension was aggravated by his service. However, to establish aggravation he would have to show both an increase in severity and that the increase was beyond the natural progression. Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010). See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010). The evidence of record does not support such a claim. In fact, the appellant was not put on ACDUTRA or INACDUTRA once his diagnosis of hypertension was recognized at his annual physical, rather, he was determined not fit for duty until it was under control. Thus, there was no period of ACDUTRA or INACDUTRA which could have aggravated his noted hypertension. Accordingly, the appellant has failed to establish that his hypertension was incurred during a period of service.
 
In his September 2012 substantive appeal, the appellant cited the "rigorous training" required to maintain fitness levels in the National Guard as the cause of his hypertension.  To the extent that he is asserting that is hypertension had its onset during one of his periods of ACDUTRA or INACDUTRA, as discussed above, the evidence does not support such a contention. There are no STRs that indicate that his hypertension had its onset during a period of service.  Moreover, the appellant is not competent to diagnose hypertension or establish its etiology. 

Although it is error to categorically reject a lay person as competent to provide a diagnosis, whether a layperson is competent to provide a nexus opinion or diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the appellants Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the diagnosis of a hypertension is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the appellant's statements as to the onset of his hypertension or the cause of his hypertension are not competent evidence.  

In conclusion, as the evidence of record fails to establish that the appellant's hypertension had its onset in service; the claim of entitlement to service connection for hypertension must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Headaches

Initially, the Board notes that the appellant was diagnosed with headaches in private treatment records dated in March 2008, thus, the presence of a current disability is established.

However, the Board notes that the appellant's service treatment records (STRs) contain no indication of a headache disorder during any period of service.  Indeed, a headache disability is not present in the record until March 2008 records document the appellant reporting with severe headaches as a result of a subdural acute hematoma from a traumatic brain injury.  The appellant underwent a craniectomy in March 2008 as a result of subdural and epidural hematomas.  When presenting at the Parkland Health & Hospital System for his headaches in March 2008, the appellant reported sustaining trauma to the head seven days prior to his visit.  Subsequent to his March 2008 craniectomy and June 2008 cranioplasty as a result of this head trauma, the appellant has reported headaches.  Accordingly, there is no evidence of an in-service occurrence of an injury or disease related to headaches, nor is there any indication of a nexus linking headaches to any injury or disease in service.  

The appellant's claim and his VA Form 9 from September 2012 contain his assertion that his headaches are related to his National Guard service. However, the evidence of record suggests that his headaches are due to his March 2008 head injury incurred outside of any period of service. Moreover, while headaches are capable of lay observation, the question of whether the appellant's headaches are related to his 2008 head injury or some unidentified event in service is medically complex and beyond the competency of a lay person.  Jandreau, at n. 4.  There are no medical treatment records that contain favorable nexus evidence with regard to the appellant's claim for headaches.  

Because the competent evidence of record fails to establish that the appellant's headaches had their onset during any period of service or that they are related to any event during any period of service, the preponderance of the evidence is against the claim for service connection for headaches.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Memory Loss

SSA records from July 2008 document the appellant's diagnosis of amnestic disorder due to head trauma.  Particularly, memory testing administered to the appellant revealed auditory immediate and immediate memory functions that were significantly worse than the rest of his testing results.  The Board concludes that the first element of service connection, present disability, is met for the appellant's memory loss claim.  

However, there is no competent evidence of record of an in-service occurrence of an injury or disease, nor is there any indication of a nexus linking memory loss to any injury or disease in service.  There are no service treatment records showing memory loss while on active duty, ACDUTRA or INACDTURA. In an April 2009 physical profile form it is noted that the appellant had an epidural brain abscess and craniotomy with failed closure of the skull and that he suffered from memory loss and mood disorder. Separation from service was recommended. There are no service treatment records showing a head injury or trauma during a period of service. Rather, the evidence of record established that his craniotomy was performed in March 2008 as a result of a head injury proximate to that timeframe. 
Additionally, the evidence of record suggests the appellant's memory loss is a direct result of his head injury sustained in March 2008, an injury sustained outside of any period of service.  In his July 2008 SSA records, the appellant reported short term memory loss as a result of his hematomas, leading to his March 2008 craniectomy and subsequent June 2008 cranioplasty.  Again, none of these events occurred during active service, ACDUTRA, or INACDUTRA.

To the extent that the appellant asserts that his service caused or aggravated his memory loss, there is no evidence to support this contention. There is nothing in the service treatment records to show any increase in severity of his memory loss. Further, while the appellant is competent to report that he has memory loss, as this is an observable symptom, the cause of such a condition is complicated and requires knowledge beyond that of mere observation. Clinical testing, training in neurology, and the skill to analyze the tests and assess the significance of any symptoms is required to determine causation. Accordingly, the appellant's opinions as to the etiology or onset of his memory loss are not competent evidence.  Jandreau, at n. 4.  

Given that the appellant's memory loss was not incurred or aggravated during any period of service and there is no competent evidence relating it to any period of service, the preponderance of the evidence is against the appellant's claim for service connection for memory loss.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Psychiatric Disability

The record reflects that the appellant currently suffers from an adjustment disorder with anxiety.  There is no indication of a clinical diagnosis of depression.  Although the appellant claims service connection for depression, the Board will broadly construe the appellant's claim and consider other diagnoses for service connection, especially given that the claimed condition is a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Therefore, the Board will consider entitlement to service connection for an adjustment disorder with anxiety.  

SSA records from July 2008 document the appellant receiving a diagnosis of adjustment disorder with anxiety.  This diagnosis is corroborated by a subsequent Psychiatric Review Technique from August 2008.  Thus, the Board finds that the first element of service connection, a current disability, is met with regard to the appellant's claim for a psychiatric disability.  

However, there is no medical evidence that any psychiatric disability had onset as a result of or during a period of service.  As noted above, an April 2009 physical profile shows evidence of a mood disorder after a craniotomy, but there is no evidence of any psychiatric impairment during active service, INACDUTRA, or ACDUTRA, and no indication that any psychiatric impairment is related to any event or injury during any period of service. Indeed, SSA evaluation records indicate that the appellant's psychiatric disability was a result of a traumatic brain injury, subsequent subdural acute hematoma, craniectomy and cranioplasty in March 2008 and June 2008, all sustained outside of any period of active service, ACDUTRA or INACDUTRA.  

The appellant asserts in his substantive appeal that his psychiatric disorder, to include depression, was aggravated or worsened as a result of his service; however, he bears the burden of establishing an increase in severity during a period of service, and that any increase was beyond the normal progression of the condition. Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010). See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010). There is no evidence that any pre-existing psychiatric disorder was aggravated in service.  The only notation of a psychiatric condition in the service treatment records is the notation of a mood disorder in the April 2009 physical profile, and there is no indication of any symptomatology or increase in severity of any previously diagnosed psychiatric condition.

To the extent that the appellant asserts that his psychiatric condition is related to events in service, the etiology of a psychiatric condition requires more than mere observation of symptoms, but clinical training and knowledge as to how to administer relevant clinical tests and analyze and interpret the test results and any symptoms. Thus, the Board finds any asserted lay nexus be not competent evidence.  See Jandreau, at n. 4.  

In the absence of an in service incurrence or aggravation of a psychiatric condition, as well as the absence of competent evidence of a nexus, the preponderance of the evidence is against the appellant's claim for service connection for a psychiatric disorder, to include an adjustment disorder with anxiety.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied. 

Service connection for a psychiatric disability, to include an adjustment disorder with anxiety, is denied.  

Service connection for a headache disorder is denied.

Service connection for a memory loss disorder is denied.  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


